Citation Nr: 0728794	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from June 1951 to March 1955.

Initially it is noted that while the veteran recently 
provided an additional May 2007 VA outpatient treatment 
record with a waiver of the RO's initial review of that 
evidence, the record otherwise reflects that this is the only 
VA treatment record contained within the claims folder dated 
since March 2006.  The Board further notes that the most 
recent March 2006 record reflects that the veteran was to 
return for symptom monitoring in one month, and the only 
additional VA treatment record in the claims file is the May 
2007 VA treatment record.  Thus, the Board finds that there 
is a strong likelihood that there are additional pertinent VA 
treatment records dated in or after March 2006 that must be 
obtained and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that the January 2006 rating action 
and September 2006 statement of the case denied the veteran's 
claim on the basis that December 2005 VA examination did not 
reflect the presence of PTSD.  However, the May 2007 VA 
outpatient record reflects an unequivocal diagnosis of PTSD 
from one of the veteran's treating clinical psychologists, 
Dr. Sakalla, and the record otherwise reflects diagnoses of 
late onset PTSD by Dr. Burns and Dr. Wilson in 2005.  The 
Board also notes that the veteran's claimed stressors 
associated with his service while onboard the USS Laffey in 
1952 have not been disputed by the RO.  Therefore, the Board 
finds that the veteran should be provided with a new VA 
examination to determine whether it is at least as likely as 
not that the veteran has PTSD that is related to his service 
onboard the USS Laffey.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's VA outpatient 
records from the Inverness, Florida VA 
outpatient clinic and Gainesville, 
Florida VA Medical Center, dated since 
March 2006. 

2.  The veteran should undergo a 
psychiatric examination in order to 
ascertain whether he does, in fact, 
have PTSD.  If PTSD is diagnosed, the 
examiner must specify the stressor or 
stressors relied upon to support the 
diagnosis.  The claims folder must be 
made available to the examiner for 
review.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

